                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Corey E. Fisherman,                                  Case No. 19-cv-0180 (SRN/DTS)

              Plaintiff,

v.                                                              ORDER

TI G. West,

              Defendant.


      The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge David T. Schultz dated March 13, 2019. No objections

have been filed to that Report and Recommendation in the time period permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED:

      1.      This matter is DISMISSED WITHOUT PREJUDICE for failure to

              prosecute.

      2.      Petitioner Corey E. Fisherman’s application to proceed in forma pauperis

              [Docket No. 2] is DENIED.

      3.      Fisherman’s motion for downward dispositional or durational departure

              [Docket No. 7] is DENIED AS MOOT.

      4.      No certificate of appealability will be issued.
      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: April 4, 2019
                                  s/Susan Richard Nelson
                                  SUSAN RICHARD NELSON
                                  United States District Judge




                              2
